Citation Nr: 0845100	
Decision Date: 12/31/08    Archive Date: 01/07/09

DOCKET NO.  07-39 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for posttraumatic stress disorder (PTSD) prior to 
September 26, 2007.  

2.  Entitlement to an initial evaluation in excess of 50 
percent for PTSD on or after September 26, 2007.  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service from October1987 to October 
1991.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.  That decision granted service connection 
for PTSD and assigned a 30 percent evaluation effective from 
July 22, 2005.  The veteran appealed that decision to BVA, 
and the case was referred to the Board for appellate review.


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  Prior to September 26, 2007, the veteran's PTSD was 
manifested by mild symptoms, including depressed mood, 
nightmares, and frustration, but was not productive of 
occupational and social impairment with reduced reliability 
and productivity.

3.  On or after September 26, 2007, the veteran's symptoms of 
PTSD are not shown to be productive of occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 30 
percent for PTSD prior to September 26, 2007, have not been 
met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 4.1-4.14, 4.130, Diagnostic Code 9411 
(2008).  

2.  The criteria for an evaluation in excess of 50 percent 
for PTSD on or after September 26, 2007, have not been met.  
38 U.S.C.A. § 1155 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.159, 4.1-4.14, 4.130, Diagnostic Code 9411 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim. 38 U.S.C.A. §§ 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).

The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008. See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The 
amendments apply to applications for benefits pending before 
VA on, or filed after, May 30, 2008.  The amendments, among 
other things, removed the notice provision requiring VA to 
request the veteran to provide any evidence in the veteran's 
possession that pertains to the claim. See 38 C.F.R. § 
3.159(b)(1).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held 
that, upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life. Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation, e.g. competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.

Nevertheless, in this case, the veteran is challenging the 
initial evaluation assigned following the grant of service 
connection for PTSD.  In Dingess, the Court of Appeals for 
Veterans Claims held that in cases where service connection 
has been granted and an initial disability rating and 
effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled. Id. at 490-91. Thus, 
because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify has been satisfied with respect to the claim for a 
higher initial evaluation for PTSD.

In addition, the duty to assist the veteran has also been 
satisfied in this case.  The veteran's service medical 
records as well as all available VA and private medical 
records identified by him have been obtained and associated 
with the claims file.  The veteran was also afforded VA 
examinations in April 2007 and February 2008.  Based on a 
review of the claims file, the Board finds that there is no 
indication in the record that any additional evidence 
relevant to the issues to be decided herein is available and 
not part of the claims file.  See Mayfield  v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2007) [hereinafter Mayfield III].  

VA has further assisted the veteran and his representative 
throughout the course of this appeal by providing them with a 
statement of the case (SOC) and supplemental statements of 
the case (SSOC), which informed them of the laws and 
regulations relevant to the veteran's claim.  For these 
reasons, the Board concludes that VA has fulfilled the duty 
to assist the veteran in this case.


Applicable Law

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating. 38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran. 38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present. 38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern. Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

However, there is a distinction between an appeal of an 
original or initial rating and a claim for an increased 
rating, and this distinction is important with regard to 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous. Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  For example, the rule 
articulated in Francisco v. Brown--that the present level of 
the veteran's disability is the primary concern in an claim 
for an increased rating and that past medical reports should 
not be given precedence over current medical findings--does 
not apply to the assignment of an initial rating for a 
disability when service connection is awarded for that 
disability. Fenderson, 12 Vet. App. at 126; Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Instead, where a veteran 
appeals the initial rating assigned for a disability, 
evidence contemporaneous with the claim and with the initial 
rating decision granting service connection would be most 
probative of the degree of disability existing at the time 
that the initial rating was assigned and should be the 
evidence "used to decide whether an original rating on appeal 
was erroneous . . . ." Fenderson, 12 Vet. App. at 126.  If 
later evidence indicates that the degree of disability 
increased or decreased following the assignment of the 
initial rating, "staged" ratings may be assigned for separate 
periods of time based on facts found. Id.

The veteran's PTSD is currently assigned a 30 percent 
disability evaluation effective from July 22, 2005, to 
September 26, 2007, and a 50 percent disability evaluation 
effective from September 26, 2007, pursuant to 38 C.F.R. § 
4.130, Diagnostic Code 9411.

Under Diagnostic Code 9411, a 30 percent evaluation is 
contemplated when there is occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).

A 50 percent evaluation is for assignment when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereo-typed speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent disability evaluation is contemplated for 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or worklike setting); inability to establish and 
maintain effective relationships.

A 100 percent evaluation is warranted when there is evidence 
of total occupational and social impairment due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.


Factual Background

VA outpatient notes dated from June 2005 to September 2007 
show periodic treatment for depression, anger issues, and 
difficulty getting along with people.  When seen initially in 
June 2005, the veteran reported that he was overwhelmed by 
stress from "everything" in life and had increased in his 
alcohol consumption.  The veteran was divorced with two young 
children and was living with his brother.  He reported that 
he worked full-time for eight years until being laid off in 
July 2003, and he said that he was unemployed until six 
months ago when he found a job at a nursing home working in 
the kitchen 32 hours a week.  The veteran reported having 
dreams about his experiences in Iraq twice a week involving 
oil fires that he saw from the aircraft carrier.  On mental 
status examination, the veteran was casually dressed and was 
easily engaged.  His speech was clear, relevant, and goal 
directed, and his affect was in full range.  His thought 
content and processes were intact, and his intellectual 
ability was within average range.  The veteran denied any 
suicidal or homicidal ideations, and his judgment was good.  
The diagnoses included "alcohol abuse, rule out alcohol 
dependence, rule out PTSD."  The examiner commented that the 
veteran acknowledged that his alcohol use was problematic and 
was open to further treatment.  He indicated that the 
veteran's issues related to possible PTSD would be addressed 
once the veteran completed a period of sobriety.  

A September 2005 VA outpatient note indicated that the 
veteran had been fired from the nursing home due to alcohol 
use.  The physician commented that the veteran's PTSD issues 
were unclear at that time.  

The veteran was admitted to VA Domiciliary care for substance 
abuse in December 2005, and he was discharged from the 
program in March 2006.  On mental status examination at 
discharge, the veteran was alert and well oriented.  He was 
neatly groomed with good hygiene and appeared relaxed and 
calm with no psychomotor agitation or retardation.  There 
were no auditory or visual hallucinations, and his speech was 
of normal rate and volume.  The veteran reported feeling 
frustrated and disappointed at being discharged from 
domiciliary care and thought that other veterans had received 
better care at the facility.  The report indicated that the 
veteran was scheduled to start work in one week.  The 
diagnoses included PTSD by history and adjustment reaction.  
The Global Assessment of Functioning (GAF) score was 55.  

A VA progress note in July 2006 indicated that the veteran 
was working full-time in housekeeping at a VA hospital and 
that he attended Alcoholics Anonymous meetings on regular 
basis.  The veteran was cooperative and related well and 
openly during the interview, and he did not appear anxious, 
panicky, distressed, or depressed.  His overall presentation 
was unremarkable, and he was scheduled to return in three 
months.  

A VA social and industrial survey in March 2007 noted that 
the veteran was employed full-time in a temporary position in 
housekeeping at a VA facility.  The veteran reported that he 
had started drinking again after learning that he would not 
be hired full-time, but said that he had it under control.  
He also reported recurring dreams about burning oil fields 
and difficulty sleeping.  His mood was depressed, and his 
affect was congruent to mood.  He was well oriented and 
engaged easily during the interview.  His speech was relevant 
and coherent, and he denied having any suicidal or homicidal 
ideations.  There was no evidence of any delusions or 
hallucinations, and his insight and judgment were fair, 
although he seemed to be in denial concerning his ability to 
control his alcohol use.  The examiner indicated that the 
veteran appeared motivated for work and took pride in doing a 
good job.  He got along well with his co-workers, but had 
very little social contact in the community.  The veteran 
reported that he had a poor relationship with his ex-wife, 
which interfered with his relationship with his children.  

On VA psychiatric examination in April 2007, the veteran 
reported becoming angry without any obvious cause, but said 
that his anger was quite manageable and he denied any 
problems with physical or verbal aggression.  He was not 
involved in active outpatient treatment, but did attend 
Alcoholics Anonymous meetings.  He did report that he 
continued to drink and use marijuana occasionally.  The 
veteran indicated that he had spontaneous crying about every 
two weeks and described his mood as mildly depressed, but 
said that he never missed work because of his depression.  He 
reported being withdrawn and had no relationships with 
neighbors.  He described a good relationship with coworkers 
and with his two children, but said that his ex-wife and 
children had moved out of the area and noted that he had 
little contact with them.  On mental status examination, the 
veteran was casually dressed with good hygiene.  He was 
generally cooperative, and his attitude was unremarkable.  
His mood was dysphoric, and his affect was mood congruent and 
depressed with flattened and blunted affect.  The veteran's 
speech was unremarkable in all aspects, and was relevant, 
coherent, and goal directed.  His thought processes were 
intact, and there was no evidence of hallucinations or 
delusions.  His intellectual ability and general fund of 
knowledge was average, and he was well oriented.  The 
veteran's capacity for abstract thinking was well-developed 
and preserved.  The diagnoses included PTSD, alcohol abuse, 
and cannabis abuse.  The GAF score was 60.  The examiner 
commented that the veteran appeared to be suffering from 
combat-related PTSD, but noted that he also had significant 
stressor experiences prior to service that were also 
traumatizing and contributed equally to his current 
diagnosis.  He further noted that the veteran had not lost 
any time from work, and with the exception of his 
relationship with his wife, his relationships in general 
appeared intact.  

A VA outpatient note dated on September 26, 2007, indicated 
that the veteran had requested to change his counselor 
because he sometimes felt "uncomfortable" with his prior 
counselor and thought he might feel better with a new one.  
The veteran voiced frustration that he was let go from his 
job in housekeeping and said that he felt discriminated 
against because he did a good job and had good work 
evaluations.  On mental status examination, his mood was 
anxious, and his affect was broad range and reactive.  His 
main focus was toward VA and how he was treated.  The veteran 
reported ongoing symptoms of PTSD and said that he had been 
drinking more since losing his job.  He requested that he be 
admitted to the PTSD Residential Program.  The veteran agreed 
to stop drinking, and the examiner indicated that he would 
start the process to have the veteran admitted to the 
program.  

On VA psychiatric examination in February 2008, the veteran 
reported that his anger had escalated because of his current 
living arrangements and that he wanted to move and get into a 
PTSD treatment program.  He described his depression as 
severe and reported difficulty falling asleep because of the 
chaotic environment where he lived.  The veteran reported 
that his relationship with family members was strained, but 
said that he always got along well with all of co-workers 
when he was working.  He had several friends, but reported 
that their interaction was primarily by phone.  The examiner 
noted that the specific manifestations of the veteran's PTSD 
symptoms were similar to those previously reported and 
included flashbacks and intrusive thoughts, which were 
previously described as occurring daily, but now reported as 
a weekly occurrence.  He also described avoidance behavior, 
diminished interest in social and related activities, 
startled response, feelings of detachment, and restricted 
range of emotion.  The veteran reported that his symptoms 
impacted his relationships in a mild to moderate way.  On 
mental status examination, the clinical findings were not 
materially different from those reported on the prior VA 
examination in April 2007.  The veteran was well-oriented, 
his attitude was unremarkable, and his speech was relevant, 
coherent, and goal directed.  His mood was dysphoric, and his 
affect was flattened and blunted.  His remote memory was 
intact although his short-term and immediate memory appeared 
to be impaired.  His insight and judgment were also intact.  
The diagnoses included PTSD, alcohol abuse, and cannabis 
abuse, and his GAF score was 48.  The examiner commented that 
the veteran's current psychiatric state was primarily related 
to his military stressors, but that pre- and post-military 
experiences also contributed to his current problems.  He 
noted that there did not appear to be any period of sustained 
symptom remission since the veteran was last evaluated and 
indicated that his level of functioning appeared to have 
deteriorated somewhat.  However, given the veteran's 
motivation, the prognosis for continued readjustment appeared 
to be fair to good.  

An April 2008 VA outpatient note indicated that the veteran 
had completed a VA residential program.  He was in good 
spirits and looking forward to moving into his own apartment.  
The veteran inquired about having his treatment changed to 
another VA facility closer to his new address.  He reported 
that the program treatment was not very helpful because the 
veterans in the group were much younger and "sort of 
immature."  However, the veteran indicated that he was 
willing to participate in a different level of treatment with 
others closer to his age.  The veteran's mood was 
anxious/depressed, and his affect was congruent.  Generally, 
the veteran's spirits were good, and he was looking forward 
to his new apartment.  The veteran denied any suicidal or 
homicidal ideations and said that his nightmares had improved 
with his current medications.  There was no evidence of a 
thought disorder.  

When seen by VA in July 2008, the veteran reported sleep 
disturbance, intermittent nightmares and flashbacks, and 
frustration and depression with the VA system. He felt like 
he was getting the "run-around."  The veteran reported that 
he had a good relationship with his father, siblings, and 
children, and noted that he had recently moved to the area 
and was scheduled to begin culinary arts program in 
September.  On mental status examination, the veteran was 
well oriented and goal directed.  He was angry, irritable, 
and frustrated, but denied any feelings of wanting to harm 
himself or others.  His language was without receptive or 
expressive aphasia, and his speech was moderate in intensity.  
His affect was broad, and his insight, judgment, and 
cognition were adequate.  The impression was PTSD with 
exacerbation of symptoms.  

A VA outpatient note by a clinical nurse one week later in 
July 2008 indicated that the veteran was alert, well 
oriented, pleasant, and cooperative.  The veteran reported 
feeling anxious, depressed, and hostile most of the time, and 
he was very confrontational and moody.  He reported recurrent 
nightmares and intrusive thoughts, and he said that he 
isolated himself to avoid confrontation.  His language was 
without receptive or expressive aphasia, and his speech was 
moderate in intensity.  The veteran denied any suicidal or 
homicidal ideations and his insight, judgment, and cognition 
were adequate.  The clinical nurse offered a GAF score of 41 
to 45.  

When seen by VA in August 2008, the veteran reported that he 
was doing very well with his current medications, but needed 
to refill one of his prescriptions.  The veteran reported 
decreased intermittent nightmares and flashbacks, and he said 
that his appetite and sleep were good.  He denied having any 
hallucinations, feelings of frustration, depression, anxiety, 
rage, or homicidal or suicidal ideations.  The clinical 
findings on mental status examination were essentially 
unchanged and showed that the veteran was well oriented and 
that his thought processes were goal directed.  His mood was 
euthymic and improved, and his affect was broad.  

A VA outpatient note in October 2008 indicated that the 
veteran was enrolled in school and was seen for ongoing 
symptoms of PTSD.  The veteran reported no change in his 
symptoms, and the clinical findings on mental status 
examination were unchanged from the prior outpatient notes.  
The veteran was well oriented, his thoughts were goal 
directed, and he denied any suicidal or homicidal ideations.  
His insight, judgment, and cognition were adequate.  


Analysis

The veteran's principal symptomatology during the pendency of 
this appeal included nightmares, flashbacks, depression, 
anxiety, and some sleep disturbance.  Despite these 
complaints, the evidence prior to September 26, 2007, showed 
that he was well oriented and had no impairment of memory or 
disturbance of motivation.  The veteran worked as a skilled 
laborer for eight years before being laid off in 2003, and he 
was working part-time (32 hours per week) at a private 
nursing home when he first sought help from VA in June 2005.  
The veteran was reportedly fired from the part-time job in 
September 2005 because of his alcohol abuse, and he was 
subsequently accepted into and completed VA Domiciliary 
treatment in March 2006.  

Upon his discharge from the program, the veteran was hired by 
VA in a temporary position, working in housekeeping where he 
was employed for about a year.  The veteran reported that he 
got along well with his co-workers and did not miss any time 
at work because of his PTSD symptoms, even though he felt 
that he was discriminated against because he was not hired to 
a permanent position.  His feelings of discrimination and 
frustration with the VA system notwithstanding, the clinical 
findings on mental status examinations by various healthcare 
providers were essentially the same and did not show any 
evidence of panic attacks, impairment of memory, judgment, or 
abstract thinking.  While the veteran reported that he 
isolated himself to avoid confrontations, he also reported 
that he had good working relationships with co-workers, and 
except for his ex-wife, has good relationships in general, 
including ones with his siblings, children, and father.  In 
fact, a VA social survey in March 2007 specifically noted 
that the veteran was motivated to work and took pride in 
doing a good job.  

Prior to September 26, 2007, the clinical findings do not 
show the frequency, severity, or duration of psychiatric 
symptoms necessary for a rating of 50 percent or higher under 
the criteria cited above.  There was no evidence of any 
symptoms, such as flattened affect, panic attacks, impaired 
judgment or abstract thinking, disturbances of motivation and 
mood, or difficulty in establishing and maintaining effective 
work and social relationships.  Although the veteran had some 
difficulty finding employment prior to September 2007, he did 
not lose any time at work or report any problems with 
coworkers due to his PTSD when he was employed.  While the 
veteran reported that he was fired from a part-time job in 
September 2005, prior to his acceptance into VA Domiciliary 
care, it was apparently due to his alcohol abuse.  However, 
the veteran's complaints and the clinical findings on 
examinations prior to and after the loss of his job did not 
reflect any significant change in his mental status.  The 
records clearly show that he was, at all times, well 
oriented, that his thought processes were well organized and 
goal directed, and that his speech was relevant and coherent.  
Thus, the Board finds that an evaluation in excess of 30 
percent prior to September 26, 2007, is not warranted.  

On or after September 26, 2007, the evidence shows that while 
the veteran was unable to find work, there was no significant 
change in his reported complaints or the clinical findings on 
mental status examination.  The evidence showed that the 
veteran completed an inpatient PTSD program in March 2008 and 
that he attended regular counseling every few months.  The 
veteran recently relocated so that he could attend a culinary 
arts program beginning in September 2008.  The evidence shows 
that he is currently enrolled in school and has not reported 
any difficulty interacting with other students or with his 
curriculum.  The most recent treatment record in November 
2008 documents the veteran as being well oriented, pleasant, 
and cooperative.  Further, the veteran reported that his mood 
and affect were improved with his current medications.  

The veteran's complaints and the clinical findings since 
September 2007 do not reflect any manifestations for the 
assignment of an evaluation in excess of 50 percent.  His 
principal symptoms included sleep disturbance, startled 
response, nightmares, and intrusive thoughts.  However, there 
were no reported symptoms or findings indicative of the 
manifestations required for an evaluation of 70 percent.  
Specifically, there was no evidence of impaired impulse 
control, disorientation, suicidal ideation, obsessional 
rituals, near-continuous panic, impaired intellectual 
functioning, or impaired judgment.  The veteran's thought 
processes were goal directed, logical, and coherent, and he 
displayed no evidence of a thought disorder or psychosis.  In 
short, the evidence of record does not show that the 
veteran's symptomatology is reflective of the severity and 
persistence to warrant an evaluation in excess of 50 percent 
from September 26, 2007.  

The Board would also observe that the veteran has been 
evaluated as having a GAF score between 41 and 60.  A GAF 
score ranging from 41 to 50 is contemplated for serious 
symptoms (e.g. suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational, or school functioning.  A GAF score between 51 
and 60 reflects moderate symptoms (e.g. flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning. 
See 38 C.F.R. §§ 4.125, 4.130 (incorporating the Diagnostic 
and Statistical Manual of Mental Disorders, 4th Edition of 
the American Psychiatric Association in the rating schedule).

While the Board has considered the degree of functioning as 
evidenced by these reported scale scores, they are but one 
factor for consideration in assigning a rating in this case.  
As outlined above, the Board finds that when all of the 
evidence and findings contained therein are considered, 
including the degree of functioning as evidenced by these 
reported scales, the Board concludes that the veteran has not 
been shown to have met the criteria for a higher initial 
evaluation for PTSD.  
Indeed, concerning the GAF scores of 41 to 45 and 48 assigned 
in February 2008, the Board notes that neither healthcare 
provider offered any discussion or analysis as to the 
severity of the veteran's PTSD, nor did they provide any 
explanation or rationale for the assigned score.  Moreover, 
the GAF scores were inconsistent with the actual clinical 
findings reported on examination.  That is, a GAF score 
between 41 and 50 contemplates a level of impairment of 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  Id.  However, the mental 
status findings showed that the veteran was well oriented and 
goal directed and that his judgment, insight, and cognition 
were intact.  The veteran has never reported any obsessional 
rituals, and he has specifically denied any suicidal or 
homicidal ideations.  In fact, the various healthcare 
providers who have evaluated the veteran throughout the 
pendency of this appeal have repeatedly noted that the 
veteran was not a danger to himself or to others.  When he 
was employed, the veteran reported that he got along well 
with his coworkers, that there were no performance issues, 
and that he did not lose any time at work because of his PTSD 
symptoms.  The medical reports show that the veteran is 
motivated for employment and that he takes pride in his work.  
Under the circumstances, the Board finds that the GAF scores 
of 41 to 45 and 48 were offered without explanation as to the 
severity of symptomatology and were inconsistent with the 
actual clinical findings reported on examination.  Thus, the 
Board finds that the scores are of limited probative value.  

As discussed above, the veteran's complaints and the clinical 
findings during the pendency of this appeal have consistently 
shown that the veteran was well oriented, his thought 
processes were goal directed, and there was no evidence of 
any impaired judgment, abstract thinking, or psychosis.  The 
veteran had no difficulty with his co-workers when he was 
employed, and he has maintained a good relationship with his 
immediate family; his ex-wife notwithstanding.  The veteran 
is not a threat to himself or to others, nor is there any 
evidence to suggest that his PTSD has any material affect on 
his employability.  In fact, the veteran emphasized 
repeatedly that he had no problems at work due to his PTSD 
symptoms.  The veteran currently lives with his father and is 
enrolled in culinary arts program.  

The material question at issue is whether the veteran has 
sufficient occupational and social impairment to disrupt his 
performance of occupational tasks to the extent set forth in 
the rating criteria described above for a higher evaluation 
of 50 percent or greater.  38 C.F.R. § 4.130 (2008).  

In this case, the evidence does not suggest that the 
veteran's PTSD symptoms are of such severity to warrant a 
rating in excess of 30 percent prior to September 26, 2007, 
or an evaluation in excess of 50 percent on or after 
September 26, 2007.  Accordingly, the Board concludes that 
the veteran does not meet or nearly approximate the level of 
disability required for an evaluation in excess of the 30 and 
50 percent ratings assigned for the appropriate periods from 
the initial grant of service connection.  Therefore, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim for a higher initial evaluation for PTSD 
for the period from July 22, 2005, to September 26, 2007, and 
for the period on or after September, 26, 2007.

 In reaching this decision, the potential application of 
various provisions of Title 38 Code of Federal Regulations 
have been considered, whether or not they were raised by the 
veteran. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In 
particular, the Board has considered the provisions of 38 
C.F.R. § 3.321(b)(1).  In this case, however, there has been 
no showing that the veteran's service-connected PTSD has 
caused marked interference with employment beyond that 
contemplated by the schedule for rating disabilities, 
necessitated frequent periods of hospitalization, or 
otherwise renders impractical the application of the regular 
schedular standards utilized to evaluate the severity of his 
disability.  In the absence of such factors, the Board finds 
that the requirements for an extraschedular evaluation for 
the veteran's service-connected PTSD under the provisions of 
38 C.F.R. § 3.321(b)(1) have not been met. Bagwell v. Brown, 
9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 
(1995).


ORDER

An initial evaluation in excess of 30 percent for PTSD prior 
to September 26, 2007, is denied.  

An initial evaluation in excess of 50 percent for PTSD on or 
after September 26, 2007, is denied.  




____________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


